               IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF OHIO
                         EASTERN DIVISION

United States of America

     v.                              2:18-cr-190
                                     Judge Marbley

Christopher E. Keifer

                                ORDER
     There being no objections, the Court hereby adopts the Report
and Recommendation of the Magistrate Judge (ECF No. 25) that the
defendant’s guilty plea be accepted.        The Court accepts the
defendant’s pleas of guilty to Counts 1-3 of the Superseding
Information, and he is hereby adjudged guilty on this count.     The
Court will defer the decision of whether to accept the plea agreement
until the sentencing hearing.


Date: October 7, 2019             s\Algenon L. Marbley
                             Algenon L. Marbley
                             Chief United States District Judge
